 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch an impairment of an employee's freedom that, in my view, it isa travesty to condone the imposition of such device when the Actforbids the requirement of literal membership.In view of the foregoing, I am satisfied that the reliance of theGeneral Counsel and the UAW onPublic Service Company of Colo-rado,89 NLRB 418, andAmerican Seating Co.,98 NLRB 800, ismisplaced.For, unlike the instant matter, both cases involved a validagreement, requiring membership as a condition of employment,which was protected under the first proviso to Section 8(a) (3) ; andneither case involved a "right-to-work" jurisdiction.Significantly,in bothPublic ServiceandAmerican Seating,no legal impedimentexisted to preclude the parties from entering into the contracts re-quiring all employees to be union members, and they made such con-tracts.Thus the choice extended to the employees there, betweenmembership and support which did not involve membership, is whollydifferent from the "Hobson's choice" which the UAW would extendto the employees here.Based on the foregoing considerations, I conclude that the agency-shop clause concerning which UAW requested GM to bargain is,under the National Labor Relations Act, illegal in Indiana, and thatGM was under no obligation to negotiate concerning such a clausewith UAW. Accordingly, GM not having violated the Act as alleged,the complaint should be dismissed. ,The Rollash CorporationandDistrict 65, Retail,Wholesale andDepartment Store Union,AFL-CIO.Cases Nos. 2-CA-7534 and0-CA-7626.September 29, 1961DECISION AND ORDEROn April 3, 1961, Trial Examiner Thomas A. Ricci issued his In-termediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices and recommended that thecomplaint be dismissed with respect to such allegations.Thereafterthe Respondent filed exceptiohs to the Intermediate Report.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Members Rodgers,Fanning,and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds thatno- prejudicial error was committed.133 NLRB No. 54. THE ROLLASH CORPORATION465The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with certain modifications in the remedy as here-after set forth.THE REMEDYThe Trial Examiner having found that the Respondent discrimi-nated against certain employees with regard to their hire and tenure,recommended that these employees be given backpay.lWe do not agree with the Trial Examiner that Beatrice Fox is en-titled to backpay.On August 22, 1960, she called the Respondent'spresident and informed him : "I don't want to have anything to dowith the Union. I don't want any violence.My husband said it isnot safe . . . I don't want to work any more." On the same day,Fox affirmed this statement in a letter addressed to the Respondentwhich stated in pertinent part: "I have left my job on my own accord."We find nothing in the foregoing to support the Trial Examiner'sconclusion that Fox was coerced into abandoning her rights to remedialbenefits.She may have chosen to disassociate herself from the at-mosphere which existed in the shop on the day she was laid off, buther choice was a free one. The mere fact of discriminatory layoff inthe circumstances here cannot be said to have inevitably caused herto abandon her right to reinstatement.Accordingly, we will notorder that the Respondent make whole Beatrice FoxThe Trial Examiner recommended that Maria Rodriguez be grantedbackpay for the period from August 22 to November 10, the date ofher reinstatement.However, on September 27, 1960, a registeredletter was sent to Rodriguez at her last known address informing herof the offer of reinstatement.This letter was returned by the postoffice undelivered on September 29, 1960.On October 10, Rodriguezappeared at the Respondent's place of business, informed the Re-spondent's president that she had heard of the offer of reinstatement,and was ready to go to work. She was refused employment as havingelected to return at too late a date.Ultimately, on November 9, theRespondent sent Rodriguez a telegram to return to work and she wasreemployed the day after.We find that the letter offering the reinstatement sent by registeredmail and returned undelivered by the post office tolled the backpayfrom September 29, the date on which delivery was attempted by the1 By the time of the hearing, all of the employees either had been reinstated or hadfailed torespond to Respondent's offer of reinstatement.'In connectiontherewithit shouldbe noted that althoughFox wasdischarged on the19th and didnot writethe letter abandoningthe job until the 22d,there were no work-days between the 19th and the 22d and, accordingly,there wouldbe no backpay forthat period.624067-62-vol. 133-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDpost office, until Rodriguez appeared at the Respondent's place ofbusiness requesting reinstatement on October 10, 1960.3Accordingly,the recommendation of the Trial Examiner is amended to delete there-from backpay from September 29 to October 10, 1960.4ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The RollashCorporation, Brooklyn, New York, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discharging or otherwise discriminating against employeesbecause of their exercise of the right to self-organization or to joinlabor organizations.(b)Refusing to bargain collectively with District 65, Retail,Wholesale and Department Store Union, AFL-CIO, as the exclusivebargaining representative of all employees of the Respondent Com-pany in the appropriate bargaining unit with respect to rates of pay,wages, hours of employment, and other terms and conditions ofemployment.(c)Prohibiting its employees from discussing union activities ontheir own time on company premises.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right of self-organization, to formlabor organizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct, or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with District 65, Retail,Wholesale and Department Store Union, AFL-CIO, as the exclusiverepresentative of all employees in the appropriate union, and embodyany understanding reached in a signed agreement.°SeeJay Company, Inc.,103 NLRB 1645, 1647.4We find without merit the Respondent's contention that Elsie Raider abandoned boththe office work she had performed before the discriminatory discharge and the pay rateshe had earned in her combined office-factoryjob.We find that her one remark that shedid not want to perform the office work was the result of badgering by relatives of theRespondent's president,and did not constitute an election to permanently abandon herclaim THE ROLLASH CORPORATION467(b)Offer to Elsie Raider immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to herseniority or other rights and privileges previously enjoyed, in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(c)Make whole the following named employees for any loss of paythey may have suffered by reason of the discrimination against themin the manner set forth in the section of the Intermediate Report en-titled "The Remedy."Clara SchechterMaria RodriguezNellie MorrowElsie RaiderCatherine KearneyKate Goldberg(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allrecords necessary to analyze the amounts of back-pay due under theterms of this Order.(e)Post at its plant in New York City copies of the notice attachedhereto marked "Appendix." 5 Copies of said notice, to be furnishedby the Regional Director for the Second Region, shall, after being dulysigned by an authorized representative of the Respondent, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to be sure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of the receipt of this Order, what stepsit has taken to comply herewith.IT IS FURTHER ORDERED that to the extent that the complaint allegesan unlawful discrimination with respect to Gertrude Koetzing, it bedismissed.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership by any of our employeesinDistrict 65, Retail,Wholesale and Department Store Union,AFL-CIO, or in any other labor organization, by discharging, orin any other manner discriminating against any employee in re-gard to his or her hire, tenure of employment, or any other term 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDor condition of employment, except as authorized by Section8(a) (3) ofthe National Labor Relations Act, as modified by theLabor-ManagementReporting and Disclosure Act of 1959.WE WILL NOT prohibit our employees from discussing unionactivities on their owntime on company premises.WE WILL NOT in any othermanner interferewith, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, tojoin orassistDistrict 65, Retail, Wholesale and Department StoreUnion, AFL-CIO, to bargain collectively through representativesof their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any or all such activities, except tothe extent that such right may be affected by anagreement re-quiring membership in a labororganizationas a condition ofemployment, as authorized in Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor-Management Re-portingand DisclosureAct of 1959.WE WILL, upon request, bargain collectively with District 65,Retail,Wholesale and Department Store Union, AFL-CIO, asthe exclusive bargaining representative of all employees in thefollowing bargaining unit with respect to rates of pay, wages,hours of employment, and other conditions of employment, and,if an understanding is reached, embody such understanding in asigned agreement.The appropriate unit is :All employees in our plant, excluding the bookkeeper, thefather, brother, and father-in-law of the president, and allsupervisorsas defined in the Act.WE WILL offer Elsie Raider immediate and full reinstatementto her former or substantially equivalent position, without preju-dice to her seniority and other rights and privileges.WE WILL make whole the following employees for any loss ofpay they may have sufferedas a resultof the discriminationagainst them.Clara SchechterMaria RodriguezNellieMorrowElsie RaiderCatherineKearneyKateGoldbergAll our employees are free to become, remain, or refrain from be-comingor remaining members of any labor organization.THE ROLLABHCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial. THEROLLASH CORPORATION469INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in New York City on February 20 and 21, 1961, on complaint oftheGeneral Counsel and answer by The Rollash Corporation, herein called theRespondent or the Company.The issues litigated were whether the Respondenthad violated Section 8(a) (1), (3), and (5) of the Act.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Rollash Corporation is a corporation duly organized and existing under thelaws of the State of New York, and it maintains its principal office and place ofbusiness in the Borough of Brooklyn, in the city and State of New York.At alltimesmaterial herein it was engaged at this plant in the manufacture, sale, anddistribution of eyelash curlers, general cosmetics, and related products.During thepast year, in the course of its business operations, the Respondent caused to bemanufactured, sold, and distributed at its Brooklyn plant products valued at $250,-000, of which products valued in excess of $50,000 were sold and shipped by itfrom said plant directly to customers located in States of the United States otherthan the State of New York.I find that at all times material herein the Respondent has been and is engagedin commerce within the meaning of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDistrict 65,Retail,Wholesale and Department Store Union,AFL-CIO,hereincalled the Union,is a labor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. A picture of the caseThe Union was first recognized as majority representative among the Respond-ent's shop employees in 1958, when the parties made a 2-year contract expiring,by its terms, on July 11, 1960.During the summer of that year representatives ofthe Union met with the owner of the Company six or seven times in an effort toreach agreement upon a new contract; they were unsuccessful. It is an allegationof the complaint now that in the course of those meetings the Respondent refusedto bargain with the Union as majority representative of its employees and therebyviolated Section 8(a) (5) of the Act.During the negotiation meetings, starting back on June 3, the Respondent advisedtheUnion that it was deeply concerned with excessive production costs at theplant; it explained that what manufacturing operations were performed there couldbe achieved more economically by contracting out the work to other companies.Purely for economic reasons, a expressly conceded by the General Counsel, in themonth of July, on the very day after the union contract expired, the Respondentarranged to have virtually all the manufacturing work previously performed by itsshop employees made by an independent contractor.On August 19, 1960, theRespondent discharged 7 of the approximately 15 employees then at work.Whileconceding that a substantial reduction in the overall complement was eventually tobe expected in consequence of the discontinuance of production work, the complaintalleges that the discharge of these seven employees, coming at the time it did, wasmotivated by antiunion animus and therefore constituted a violation of Section8(a) (3) of the Act.The discharged women, and some others, picketed the plant for some time afterAugust 19.A number of the discharged employees were recalled to work by theRespondent about 6 weeks later; several others offered to return, but were eithernot restored at all or were taken back some time later. Further, as to two of theemployees who returned to work sometime in October or November, it is allegedin the complaint that for certain periods after their return the Respondent illegallydiscriminated against them by not giving them substantially the same employmentthey had enjoyed before these events.The refusal to take back employees who 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD,chose to abandon the strike and the failure to restore a few to work at least equiva-lent to their earlier occupations, are also alleged to be violations of Section 8(a) (3),of the Act.The Respondent, in defense, contends that it never refused to bargain with theUnion.At the hearing, and in part of its pleadings, the Respondent also asserted,that the employees quit, that they were never discharged.Moreover, as an overalljustification, the Respondent claims that whatever loss of work resulted toanyandall of these employees, it was occasioned entirely by the economically dictated neces-sity of contracting out the work they used to do.B. Appropriateunitand majority statusThe Respondent's ultimate and final refusal to accord the Union recognition asrepresentative of the employees and to bargain with it as required by the statute, issaid, in the complaint, to have occurred on July 27, 1960.The threshold findings,requisite to any finding of a violation of Section 8(a)(5) are, therefore, appropriatebargaining unit composition and majority status of the Union.The expiring con-tractmerely provided the Respondent would recognize the Union as representing"its employees."The complaint describes the bargaining unit as "all employees of Respondentemployed at its plant exclusive of the bookkeeper, the father, brother, and brother-in-law of the president, and all supervisors as defined in the Act."The Respondent'sanswer to the complaint does not take issue with this allegation.'Exclusion of thebookkeeper-May Strizik-appears quite correct because a copy of the expiredcontract, received in evidence, shows her specific exclusion by name.At the hearingBernstein seemed to raise a question on whether exclusion of his father, his brother,and his father-in-law was appropriate.His father and father-in-law are elderlygentlemen, 87 and 75 years old, respectively; they do regular work, but are affordedearly departure for rest. In his testimony Bernstein said that there had been nooral exclusion of his three relatives at the time the 1958 contract with the Union wasmade.To the contrary, however, his earlier affidavit to a Board agent reads in part:Before the execution of the Agreement the Union orally excluded from thecontractmy father, Herman Bernstein, who does general hand productionwork; my father-in-law Isidor Lazar, who also does general hand productionwork; Samuel Strizik, who does shipping and drives the employer's stationwagon; Annabelle Fuller Gladden, part time production worker; Fred Ross,machinist and foreman; and Hyman Lazar, machinist and foreman.The record also shows that, despite a union-security clause in the contract and thefact virtually all production and maintenance employees had become members ofthe Union, none of Bernstein's relatives had been required to or had joined theUnion. In the total circumstances, I find that Herman Bernstein, Edward Bernstein(the owner's brother), and Isidor Lazar were not included in the bargaining uniton July 27, 1960.The General Counsel contended at the hearing that a number of other employeeswho were at work on July 27 must not be counted, for various reasons, as includedin the unit.One of these is Hyman Lazar. Three employees testified respectingLazar's duties and authority.Kate Goldberg said: "He is the foreman.He givesus work and he takes the work, he directs us where do we go from time to time,ifwe are on the table or if we are on the machines." She added Lazar is in charge ofthe plant when Bernstein is out; that she sees Lazar if she needs anything or wantsto leave early.Employee Elsie Raider said that Lazar places her on one machineor another, that he supervises the factory.And Nellie Morrow said: "Our foreman[Lazar] would place us where he thought he needed work."It also appears that Lazar generally takes care of a'variety of duties; according toBernstein he distributes the work, works on tables himself, receives merchandise,makes nonmechanical repairs, tells the girls what to do, and moves them about the'Irving Bernstein, the owner and president of the Respondent, appeared at the hear-ing to defend himselfHe stated he is a licensed lawyer in the 'State of New York, but,because he has always been a businessman, has had very little experience in legal prac-ticeTo assure his understanding of the unit issue in the case, I asked him the follow-ing question on the record regarding the pleadings:TRIAL EXAMINER: It was your intention not to question the correct grouping ofthe employees, is that right?Mr. BERNSTEIN:That's correct. THE ROLLASH CORPORATION471plant.Bernstein added that Lazar is"in charge"when he is absent.It does notappear that Lazar has authority to hire or dischargepeople, but he is paid weeklywithout punching a timeclock,at a rate of at least $160 weekly.The operatorsgenerally earned about$65 weekly on an hourly basis.On this evidence, and inview of his agreed exclusion from the expired contract as "machinist and foreman,"I find that Hyman Lazar is a supervisor within the meaning of the Act and thereforeexcluded from the bargaining unit.I also find that Frederick Ross, whom Bernstein also described as "machinist-foreman,"and who was excluded from the expired contract,is a supervisor within themeaning of the Act and therefore excluded from the bargaining unit.He too doesnot punch the timeclock and is paid$160 weekly.He said he does regular work andalso "sets up"the work for other employees, and regularly substitutes for Lazar "incharge" of the plant in the latter's absence.He specified this happens "sometimesonce a week or twice a week," and that,while not throughout the year, this con-dition existed also in 1960.Relying primarily again upon Bernstein's earlier affidavit stating the agreed ex-clusions of 1958, the General Counsel also urges exclusion from the bargaining unitnow of Samuel Strizik,the shipping employee and driver,and Annabelle Gladden,part-time production worker.I deem it unnecessary to decide whether SamuelStrizik or Gladden should be counted in the bargaining unit.On July 27, 1960, exclusive of President Irving Bernstein,22 persons worked inthe Respondent's plant.These included May Strizik,the bookkeeper,Herman Bern-stein, the father,Isidor Lazar, the father-in-law, Edward Bernstein,the brother, andthe supervisors,Hyman Lazar and Ross. The total number of employees possiblyincluded in the unit thus reduces itself to 16.The record shows without questionthat of these, nine had either become union members or had signed applications formembershipby July 27.Accordingly I find:The following employees of the Respondent constituted on July 27, 1960, a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act:all employees,excluding the bookkeeper,the father,brother, andfather-in-law of the president,and all supervisors as defined in the Act.I also find that on July 27, 1960,theUnion represented a majority of the em-ployees in the above-described appropriate bargaining unit, and that at all timesmaterial herein it was the exclusive representative of all employees in that unit forpurposes of collective bargaining within the meaning of Section 9(a) of the Act.C. The refusal to bargainA fair appraisal of the Respondent's defense to the refusal-to-bargain charge, andan understanding of the discrimination in employment that befell a number of em-ployees, requires appreciation at the outset of the nature of the Respondent's oper-ations and of the important economic development that occurred in the summer of1960The Company does both a manufacturing and a distribution business. Ithandles essentially cosmetic products such as eyelash curlers, pallet eyelash shadows,pallet lipstick, rubber refills for these things, eye brushes, mascara and mascararefills, and eye creams.Many of these articles are manufactured for the Companyby other companies, which do this under contract.The Respondent then ships theproducts to customers who buy directly from The Rollash Company. Other products,which are assembled with component parts, are manufactured in part by contractorsand in part in the Company's plant. In the summer of 1960, it appears that the onlyparts which were manufactured in the plant itself were certain portions of an eyelashcurler which the Respondent sold in very large quantities.About 10 or 12 employeesproduced these parts on machines, and then assembled the curlers by combiningboth the parts produced there and others received from outside contractorsAppar-ently over 10,000 eyelash curlers a week were made and shipped to customers bythe Company.Bernstein testified, without contradiction, and his testimony was supported by onePanfili, the production manager of a company called Precision Attachments, thatfor some time the two had talked of the possibility of Precision Attachments manu-facturing all parts of the eyelash curler for the Respondent. It seems the contract-ing company, for reasons not truly pertinent to this case, felt it could produce theparts then being made by the Respondent at a considerably lesser cost. In any event,it is clear that on July 12, the day after the union contract expired, these two mencame to a final agreement, always oral, that the contractor would thenceforth makeall the curlers-including manufacturing all the parts and total assembly-at itsshop by contract, and that the Respondent would discontinue making any partsat all. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter serving notice upon the Respondent to forestall automatic renewal of itscontract, the Union mailed to Bernstein, on or about May 11, a written statement ofits economic demands for a new contract.The first meeting took place on June 3in the Company's office.Present, in addition to Bernstein, were two unionorganizers-Bellamare and Ortiz-and two employees.There was some discussionof the demands, Bernstein made some notes, and the parties agreed to meet againsoon.They met again on June 19, again in the Company's office and again with thesame people present.Bernstein explained he could not yield to the economicdemands, because business was bad.He said he would give what he had offeredthe year before but could do no better. In the course of the discussion Bernsteinfound occasion to say he could not compete with others, and that the parts he wasthen manufacturing could be bought at lesser cost from other manufacturers. Bella-mare recalled Bernstein saying he would give the work out to contractors. In anyevent, at that meeting, Bernstein offered a $4 weekly raise to the Union, to be dis-tributed part as direct money increase to each employee weekly and part as an in-creased contribution to the welfare fund administered by the Union pursuant tocontract.The parties were unable to agree, and Bellamare said he would ask the NewYork State Board of Mediation to arrange a conference to assist.There was a brief meeting on or about June 28 or 29 devoted primarily to resolvea grievance over the discharge of an employee.The Union was satisfied and Bern-stein said they would meet again the following week to discuss the possibility of anew contract.On July 8,Bernsteinmet with Bellamare and Ortiz at the office of a Miss Robbins,a mediator of the New York State service. Present also again were two employees.There was some discussion of the terms of a new contract, but little was accom-plished.Bernstein had recently undergone an ear operation and requested a 30-daypostponement because of the necessity for him to recuperate. It was so agreed.The final scheduled meeting took place again at the office of Miss Robbins onJuly 27.The same union organizers met with Bernstein; this time it appears onlyone employee was in attendance. Both Bellamare and Bernstein testified as to whatwas said at this meeting.According to Bellamare: ". . . Mr. Bernstein came in andhe said he came in just to be nice to Miss Robbins because he said the Union doesn'trepresent his workers no more, he don't have no contract, and he just don't-he isin the process of giving his work out on contract; that he don't have to negotiatewith us any more; that he probably would close his plant and make a warehouseout of it."Bellamare clearly testified that Bernstein at no time during any meetingsraised any question as to the Union's continuing majority representative status amongthe employees.He did say, on July 27, according to Bellamare, that the Union didnot "represent the people," but, as the organizer testified: ". . . he said on the basishe didn't have no contract with us, he didn't have to negotiate with us."Bernstein as a witness did not contradict the testimony of Bellamare attributingthis language to him.He simply said he told the Union at that meeting that he hadcontracted out the work, that he would no longer produce it himself, and that hewould just finish up what was left in his plant.The union representatives last approached Bernstein for bargaining purposes, when,at 9 a.m. on August 17, three of its organizers appeared at the plant.At a unionmeeting the evening before it had been decided to call on the Company in an effortto resolve whatever differences there were between them.Bellamare, Ortiz, andDaswell, the three organizers, entered the plant through the shop door, directly intothe area where the employees were at work on their machines or assemblytables.With hardly any words, Bellamare waved the women to follow him and theother representativesinto Bernstein'soffice.At that moment there were at workapproximately 10 women employees and 3 or 4 men. Six of the girls, all membersof the Union, followed the union representatives into the office.Upon seeing them enter in such a large group, Bernstein became excited and, ac-cording to Bellamare's testimony, said: "I don't have no contract with you.Youdon't represent nobody.Get out of here. I'm going to call the police department."Bellamaresaid he then told Bernstein ". . . we want to resolve the contract.Wewant to negotiate a contract with you." In the excitement, Bernstein told ForemanRoss to check the timecards of the girls immediately because they had left theirwork "while on the clock." The foreman did this. Bernstein also telephoned thepolice, who arrived in a very few moments.Apparently incensed at the peremptory conduct of the union representatives, Bern-stein,while waiting for the police to arrive, took a sheet of paper on his desk andwrote on it: "We,are discontinuing our operations.Do not report for work after THE ROLLASH CORPORATION473August 19, 1960 112Bernstein refused to give a copy of that notice to the organ-izers,and it was posted on the plant bulletin board immediately thereafter. Itremained there until sometime Thursday, the next afternoon.Again Bernstein did not deny telling the union representatives they no longerrepresented the employees because the contract had expired.His only testimonyrelating to the arrival of the union agents was that they said they wanted "to havea showdown," and that he told them in response: ". . . as a result of this violence,that the factory would be unsafe to work in, and that I was putting a notice on thebulletin board."He said they falsely accused him of failing to appear at theState mediation office the night before and asked him for a copy of the notice hewrote, which he refused to give.The police arrived in a matter of minutes, matters cooled, and, with their urging,organizers and employees left the building. In a short time, on the sidewalk, theunion officials told the girls to return to work immediately.They did so.Immediately upon departure of the union people from his office, Bernstein tele-phoned the mediation service, was told no fixed appointment had been scheduled,and in a few moments followed the organizers to a nearby restaurant where he pro-tested to them he had been right and that there had been no appointment he hadfailed to attend.The normal payday for the employees was Friday, and the workweek for whichthey normally received payment was the week ending Thursday evening.On August19, all those employees who had been in Bernstein's office on Wednesday were paidas usual, but with the addition of a sixth workday, Friday.They all left and, whenthey returnedMonday morning remained on the sidewalk milling aboutTheypicketed the plant thereafter for varying periods.Bellamare also testified that he requested Miss Robbins, even after August 17, toarrange further meetings with Bernstein to continue negotiations, but that none wasever held. It does not appear that any written notices were sent by the mediationservices to either party, but Bernstein himself admitted that on August 18 and againon August 22, Miss Robbins telephoned him and said the attorneys of the Unionwanted to meet with him at 'the mediation board. Bernstein unequivocally concededthat on each occasion he declined the invitation.The facts of this case could suggest more than one theory of illegal conduct bythe Respondent in violation of Section 8(a) (5) of the Act.On July 12, the day afterexpiration of the last contract, and at a time falling between the two most importantmeetings between the parties, Bernstein contracted away virtually all the work per-formed by the bulk of the employees represented by the Union.Although he hadtold the union representatives there was such a possibility, it seems quite clear thiswas a unilateral action without percise advance notice to the Union. In a real sensethis action removed much of the substance of what the Union could bargain aboutand in fact caused a loss of employment by the employees named in the complaint.The General Counsel's position is, however, that the act of contracting away the workwas not illegal; in terms of a remedy sought, the General Counsel also stated directlyhe did not request that the Respondent be ordered now to discontinue the subcon-tracting arrangement and to restore the work to its own plant.3The scope of the2 At the hearing Bernstein said he recalled having inserted the word "temporarily" inthe notice also.Several of the employees who later saw the same notice posted on thebulletin board for more than a day testified that the word "permanently" appeared on ItinsteadAs the notice disappeared the day after it was posted, and in view of tile un-certainties both in the oral testimony of the girls and of Bernstein himself at the hearing6months later, and the fact Bernstein had indeed agreed to have all work done else-where, I believe the best evidence of precisely what appeared on the noticeis found inBernstein's affidavit to a Board agent, dated only 12 days after the event, in which bestated the phrase to have been as set out above here In any event, as will appear later,it is clear the employees were in fact discharged on August 19, for Bernstein unequivocallyconceded as much at the hearing.3 That the act of giving away the work is not to be deemed an element of proof in therefusal to bargain allegation,is also Implicit in the Regional Director's refusal to issue acomplaint on a subsequent charge by this same Union. In direct consequence of the newarrangement to have the work performed by the Precision Attachments Company, workschedules were reduced in the Respondent's plant from 5 to 3 days weekly in November,wage rateswerereduced in December, and again the following January.This reductionof hours and wages was the basis for a charge filed by the Union on January 25, 1961(Case No 2-CA-7782), alleging unlawful discrimination in employment. By letter datedFebruary 21, 1961,the Regional Director advised the Charging Union that he would notproceed to issue any complaint in that case. 474DECISIONSOF NATIONAL LABOR RELATIONS BOARDillegality charged here, therefore, is strictly a refusal to negotiate with .the Unionconcerning conditions of employment, entirely apart from the Respondent's actionin subcontracting away its work.The General Counsel also specified that, withrespect to this aspect to the case, the only remedial action sought was an orderto the Respondent to bargain with the Union upon request.There is direct and uncontradicted evidence that Bernstein literally refused tobargain with the Union. Both on July 27, when he last appeared at the State media-tion service, and in August, when the union representatives came to his office for a"showdown," he said that with the old contract expired he was no longer obligatedto deal with the Union.He did not contradict Bellamare's clear testimony as tothese direct statements of position by him and I therefore credit the union repre-sentative.4Employees there were still at work when he so summarily refused toaccord their chosen bargaining agent that recognition which the statute dictates.He never raised any real issue as to the Union's continuing majority status.5The evidence does not prove that Bernstein refused or neglected to attend ascheduled meeting at the office of the State mediator the day before August 17,as Bellamare accused him in his office the next morning. Speak of it they did,however, and Bernstein's awareness that the Union had such steps in mind is evi-denced without question by his own conduct in telephoning the mediation servicelater that morning and telling the organizers that he had not in fact failed to appear.With this as background, Bernstein's further admissions at the hearing that thevery next day, about August 18, and again 2 or 3 days later, Miss Robbins ofthe State mediation service called him and told him the Union was requesting afurther bargaining conference which he declined, are tantamount to literal admissionsof a refusal to meet with the Union and to bargain.There is much to indicate Bernstein may have believed that because he hadagreed on July 12 with Precision Attachments to contract out the bulk of the worktheretofore performed by the female employees in the plant, there was no longerany obligation upon him to deal with the Union.And he might have been correctif in fact as of that very day all the work had been removed from the plant, andthere really was nothing to do by any of the employees previously represented bythe Union. Such a conclusion might well follow from the fact the General Counselconcedes the contracting out of the work was economically dictated, was notunlawful, and was not a unilateral action now sought to be remedied by an affirmativeorder to restore the work to the Respondent's plant. Such however, was not thecase, on Bernstein's own admissions.The Respondent has always done a general shipping and distribution businessapart from manufacturing of parts in its own plant. It was doing this at the timeof the events and continues to do so now.Moreover, despite the arrangementto have eyelash curlers made by subcontract, there was work still to be performed'in the plant, if only to "finish off," as Bernstein said, the remaining parts then inproduction.Bernstein said that as of August 19 there remained 3 or 4 weeks' work,and even more, still to be performed by his direct employees.Certainly, therefore,there can be no justification for the direct refusal to discuss working conditionswith the Union while there was work available.And the proper subjects for col-lective bargaining may well have included not only the question of the order oflayoff in the event of a discontinuance of production operations, or possible mattersof severance pay, but also the possibility the Union might, once advised of the finalityof the contracting out arrangement, have attempted to prevail upon Bernstein againto make the $4 weekly offer he had made in June, and possibly restore the work tothis plant and to these employees.All these possible resolutions of the disputebetween the Company and the Union Bernstein precluded by his refusal to discussmatters with the Union after he had arranged to contract out.This, the Boardhas held, is literally a violation of Section 8(a)(5) of the Act, and I so find.6* In responseto the critical refusal to bargain allegation of the complaint, the Respond-ent stated in its answering pleading: "On July 27, 1960, after six (6) meetings withrepresentatives of District 65, the employer discontinued bargaining after computingthat it was more economical to contract out the remaining portions of this product."6'Compare the situation where an employer in good faith questions a union's majoritystatus andthereby properly puts in issue the presumption of continued majority statusonce shownto have existed.CelaneseCorporation of America,95 NLRB 6646 Bickford Shoes, Inc.,109 NLRB 1346 ;Brown Truck and Trailer Manufacturing Com-pany, Inc., atal.,106 NLRB999.Fora particularly clear statement of rationale, see-Trial Examiner Somers' explanation inIndustrial FabricatingInc, et al,119 NLRB 162,at pages 189-190. THE ROLLASHCORPORATION475In concluding that Bernstein refused to deal with the Union,I do not rely uponthe fact that he had the three union organizers ordered out of his office on August 17.It is true he there reiterated his underlying attitude towards the Union generally,a position not available to him in law. But I think,in the total circumstances of themoment, no illegal motive can be attached to his having called for the police.Theorganizers took it upon themselves to stop operations in the plant without notice,highhandedly waved the bulk of the employees into the office,and, in effect,createda disturbance hardly conducive to calm and productive labor relations.This wasnot the type of conduct the statute was intended to protect on the part of unionagents, even when authorized to speak on behalf of an accredited majorityrepresentative.Bellamare attempted at the hearings to justfy his methods that morning on theground that he was only seeking to trace down a rumor, reported to the Unionthe night before by the employees,that the Company had announced a completeshutdown of the plant.He even said that when the three organizers arrived itwas the employees who said:"Let's go and see the boss and find out if we are goingto be let go tomorrow or Friday."The evidence does not support him in eitherrespect.In Bernstein's office he admitted saying he wanted to negotiate a contract.Three of the employees-Goldberg, Kearney, and Schechter-testified Bellamaresimply waved them towards the office; when he entered the plant they said theorganizers used no words at all.Goldberg said she had heard nothing about ashutdown before that morning and thought, when Bellamare signaled,"they weregoing to maybe discuss the contract and wanted us as witnesses."And employeeMorrow testified that it was the organizers who had told the employees at theunion meeting the night before that the Company intended to close. It is thus clearthat the Union's purpose in entering the plant that day was to reach a "showdown"with Bernstein on the entire contract negotiations, and that they were not there toprotest any announced illegal action by the Respondent.D. The discharges of August 19As stated above, on Wednesday, August 17, Bernstein posted a notice on the plantbulletin board saying that as of 2 days later operations in the plant would be "dis-continued."That Friday, the usual payday, the employees were paid; some of them,including those named in the complaint,for Friday's work also,and some only fortheworkweek ending Thursday.The complaint alleges that by these acts theRespondent discharged seven named women.Of these, six were actually at workon August 17 and 19; the seventh-Gertrude Koetzing-had been on vacation for 2weeks.All these seven women returned to the plant Monday morning, to see,as one of them said, what would happenThey stood about on the sidewalk, sawother employees enter the plant and work, and nothing happened.From therethey went to the union hall and the next morning appeared at the plant and estab-lished a picket line.They carried a placard reading, in part, "locked out."There was a suggestion in Bernstein's testimony at the hearing that these ladieswere not discharged, that if they did not enter the plant Monday morning it wasnot because anyone told them to stay away. Inconsistently, however, he said inhis earlier affidavit he had laid off the six women.At thehearing he said he paidoff the women for their final Friday work "to prevent any further violence or dis-ruption of our work.Now, we paid that to finish up the thing."I think it is clear on the entire record, and I find, that Bernstein discharged theemployees on Friday evening, August 19.He said as much in his own affidavit;the announcement of the bulletin board told them there would be no work for themafter that Friday; there is no indication anyone on behalf of the Respondent evercountermanded these instructions to them;and finally, throughout the entire periodof picketing which followed, the Respondent must have been aware of the"lockout"sign carried by the pickets, clearly indicating the employees felt they were on thesidewalk against their wishes.Whether or not Gertrude Koetzing,who was not in the plant the week beforeAugust 22,and therefore was not personnally advised of the Respondent's attitude,was in fact discharged,is a problem tied in with possible reinstatement nights for herand will be considered laterBernstein conceded that but for what happened on August 17, he would have re-tained these women because there then was work for them to do.Indeed,he hiredat least some- replacementsbefore theywere recalled.KateGoldberg,one of thedischarged women, testified credibly and without contradiction that when she waspaid off by Hyman Lazar on Friday evening, the foreman said to her: "You haveto put the blame on the Union."As Bernstein phrased,it at the hearing, his reason 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor discharging them was "to prevent any further violence or disruption of ourwork." In one of his earlier affidavits he stated the reason somewhat differently:"This [notice of discontinuance] was written out by me because the three uniondelegates had forced their way into the plant, and had taken the union membersaway from their work." In his latter affidavit he gave still another reason for thedischarges: "They were laid off because the Employer was discontinuing the manu-facture of eyelash curlers and their would be no work for them."I think the total record warrants the conclusion, as alleged in the complaint, thatBernstein discharged the women on August 19, because of their union activities andto discourage their efforts to continue bargaining with him through their Union.There was no violence in the factory on August 17. Foreman Ross testified thatwhen Bellamare entered the plant that morning, Hyman Lazar "was pushed besideone of the machines, the paint machine "He added, however, Bellamare did not usehis hands, but his body brushed against Lazar.Again his testimony is. "I didn'tsay he ['Bellamare] pushed him, his body ran right into himHe didn't take hishands and push him." Bernstein testified that Lazar, his brother-in-law, told himhe had gone to a doctor and had been bruised. Bernstein admitted he himself didnot see any bruises.Lazar did not appear to testify.Of this evidence, I cannotmake an affirmative finding that, however abrupt Bellamare may have been insummarily directing the employees to come to the office, he in any way assaultedor pushed one of the supervisory employees.Moreover, it is clear that in the past meetings in Bernstein's office with unionrepresentatives were attended by two employees and more than one organizerIna shop so small, therefore, the major difference between August 17 and earlieroccasions was that on this occasion six or seven employees left their work.Moreimportant, on this question of motivation, are the inconsistencies in Bernstein's ownstatements. In not one of these three does he attribute misconduct to the employees.Further, while at times blaming the organizers for his action, he elsewhere removesthem as a motivating provocation and refers only to the reduction in work I think,in the total context of his refusal to bargain with the Union a .few weeks before, andhis repeated refusal a few days later when invited by the very proper Miss Robbins,his true purpose was to put an end to all negotiations with the Union and to seizethe occasion of the diminishing volume of work as a device, prematurely, to curball union activities.I find that a preponderance of the evidence shows he dischargedClara Schechter, Nellie Morrow, Catherine Kearney, Kate Goldberg, Maria Rodri-guez, and Beatrice Fox that day because of their persistent union activities, and thatby his conduct the Respondent violated Section 8(a)(3) of the Act?E. The alleged discharge of Gertrude KoetzingKoetzing left for a vaction on August 8.On Friday, August 19, she sent herhusband to the plant for her paycheck, for that was the appointed payday. She saidher husband reported to her that Foreman Lazar had said the plant was closing andwould be turned into a warehouse. She nevertheless appeared at the plant Mondaymorning and testified at the hearing that she went on the picket line to help theother girls.She was present 6 weeks later on October 4, when Bernstein reinstatedfour of the previously discharged employees.She offered to go to work, but Bern-stein did not take her then. She went on to testify she returned to work early inNovember and then 4 days later quit of her own accord on November 11. Shesaid she went back to the plant eventually "to try it out.Then my back started allover again."During cross-examination by Mr. Bernstein, Koetzing said that when she left onher vacation she told the owner: "I don't think I will be able to come back anymore because of my back " She explained that working on the machines as she didshe developed pains in her back which made it difficult for her to continue working.As her testimony went on she made the flat statement that when she left on vacationshe told Bernstein: "I was quitting my job because of my back." Pressing her withfurther questioning, the union representative at the hearing attempted to clarify herstatement, and to him she replied unequivocally that she had voluntarily left heremployment on August 5. She closed with the following:Q. Did you resign on August 5?A. Yes.Relying upon Koetzing's own testimony, I find she was no longer an employee ofthe Respondent on August 19 when Bernstein discharged a number of female work-7Cf.The Houston Chronicle Pubil8hing Company,101 NLRB 1208, enforcement deniedon other grounds211 F.2d 848 (C.A. 5). THE ROLLASH CORPORATION477ers.It follows, accordingly, that when she applied for work on October 4, when someof the striking discharged employees were taken back,she did not stand in the posi-tion of an employee or of a striker,and Bernstein was not obligated to restore herat all.Further,the additional allegation of the complaint,that when Bernstein didtake her back into the shop early in November he did not restore her to preciselythe same job she had before her vacation,must also fall.There can be no failureto reinstate to "substantially the same position,"where the applicant involved is nota returning striker or a formerly discharged employee. In conclusion,I shall rec-ommend dismissal of the complaint entirely with respect to Gertrude Koetzing.F. ElsieRaider-illegal discriminationRaider had long been employed as a part-time office, part-time production, em-ployee.She spent anywhere between 1 and 8 hours a day doing office work and theremainder,as the workload in the office declined,at machines or assembly tables inthe production area.Because part of her duties consisted of office work, she waspaid$1per day more than the regular operators.She was not discharged on Au-gust 19 and worked all day Monday, August 22. On the morning of the 23d she tele-phoned Bernstein to say she had decided not to work because of the picketing. Itthus appears that Raider is to be considered as having become a striker in sympathywith the discharged employees and therefore an unfair labor practice striker.Dur-ing the period August 23 to October 4, while she was on strike,Bernstein replacedher with a new hire, Dorothy Levine, who did office and production work.At the end of September Raider learned that the Company had sent letters ofrecall to a number of other women; she therefore presented herself for work onOctober 4 with others.When she arrived, Bernstein, according to his own testimony,did not reinstate her because she had not returned when the picket line wasdiscontinued.As an unfair labor practice striker,Raider was entitled to immediate reinstatementwhen she abandoned the strike; and the Respondent was legally obligated to releaseher direct replacement,Miss Levine,to make place for her.8 I find no merit in Bern-stein's contention that because Raider did not return immediately as the picketingwas discontinued,she therefore forfeited all reinstatement rights.There is evidencethat the picketing may have ceased Friday, September 30.Moreover, some of thedischarged employees did not return to work until Tuesday, October 4,There isnothing to indicate Raider should be charged with knowledge that the strike wasabandoned, or that all the Respondent's illegal discharges had been remedied beforeOctober 4. Indeed, as will appear, one of the six women illegally released on Au-gust 19 (Maria Rodriguez) also attempted to return to work on October 4 and was re-fused reemployment. She, at least, continued her status as an unfair labor striker.Thus the unfair labor practices of the Respondent, which initially provoked Raider,herself, to withhold her services in protest, was still continuing gat the very day of heroffer to abandon the strike. In the circumstances, I deem it totally irrelevantwhether any picketing continued or was discontinued the week before Raider offeredto return.Accordingly, I find that by refusing to reinstate Raider on October 4,1960, the Respondent discriminated against her because of her strike activities, andthereby violated Section 8 (a) (3) of the statute.G. Illegal restraintAs will appear in greater detail below, Bernstein called several of the individualdischarged employees to leave the picketline andreturn to work on September 27,1960.As one of the women put it, he then told them that upon their return to theplant "we shouldn't discuss anything about the Union to any of the other workersthat are there.And we agreed to that." Bernstein himself described his order tothe returning employees as follows: "I told them they could not carry on any unionactivities in tithe place. In other words, that they were to do their work and any unionactivities would have to be done on the outside.The statute makes it ,illegal for an employer "to interfere with, restrain, or coerceemployees" in their free exercise of the right to engage in self-organizational activi-tiesThe Board has long held, with court approval, that company rules prohibitingdiscussion of union activities, or solicitation of others to join unions, during theemployees' own time, albeit on company premises, unduly restrains the employeesin the free exercise of this right, and therefore constitutes a violation of Section8(a) (1) of the Act .9Accordingly, I find that by imposing this rule of silence at8N L R B v Mackay Radio & Telegraph Co ,304 U.S 3330Walton Manufacturing Company,126NLRB 697, enfd.289 F. 2d 177(C.A. 6). 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDall times on the company premises upon the employees who had joined the Union,the Respondent violated Section 8(a) (1) of the statute.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations set forth in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYIthas been found that on July 27, 1960, and at all times thereafter, the Unionwas the authorized and exclusive representative of the Respondent's employees inan appropriate unit for the purpose of collective bargaining, and that on and aftersaid date the Respondent refused to bargain with said representative in violation ofthe Act.Accordingly, I shall recommend that the Respondent be ordered, uponrequest, to bargain with the Union as the authorized and exclusive representativeof its employees in the appropriate unit.Having found that the Respondent discriminated against a number of its em-ployees with respect to their hire and tenure of employment, I will recommend thatit take appropriate action to undo the effects of these unfair labor practices.All of the six women who were discharged on August 19, 1960, have been fullyreinstated.An issue was raised at the hearing, however, as to the accuracy of theGeneral Counsel's contentionrelative to the period during which the make-wholeprovisions of the remedy should apply.The complaint alleges that Clara Schechter,Catherine Kearney, Kate Goldberg, and Nellie Morrow were not reinstated untilOctober 4, 1960, and, by implication, that their backpay should run through thatdate.The record shows clearly that on September 27, Bernstein received a tele-phone call from a Board agent who advised him a complaint was about to be issuedinvolving the discharged women and that "it would be a good policy" to reinstatethem quickly.Bernstein immediately had his foreman call the women into hisoffice.Goldberg, Kearney, and Schechter were on the picket line.Goldberg firsttestified that she and Kearney went in; later she saidallthe girls went in.Bernsteinsaidall these three entered his office.He offered them work then and there.Speaking for all three women, Goldberg said they could not start right away be-causethey had to go to the "Labor Board." Bernstein followed up his oral invi-tation with registered letters to the women.All four, including Morrow, presentedthemselves on October 4, and were in fact reinstated.Although contending that reinstatement of these employees was not effectuateduntil October 4, the General Counsel came forth with no persuasive explanation ofwhy the discharged employees did not accept Bernstein's immediate unqualified offerof reinstatement.Nor did the Union's representative or the employees do so at thehearing.I think in these circumstances, considering particularly Bernstein's promptacceptance of the Board agent's advice, it would be an undue penalty upon theRespondent to extend the backpay assessment a further 1-week period beyondSeptember 27.Accordingly, I find that an adequate offer of reinstatement was madeto Goldberg, Kearney, and Schechter on September 27, 1960, and that the backpayliability of the Respondent was cut off as of that day for them.Nellie Morrow wasnot onthe picket line on September 27.The registered letterssent out by the Respondent appear to have reached the post office for mailing onSeptember 29, and Bernstein indicated at the hearing that by error none may havegone out to Morrow. She testified she never received any invitation to return but,fortunately, learned from the other girls of all Bernstein was doing. She thereforearrived with them on October 4 and was reinstated.Her backpay period thereforeruns to that date, as alleged in the complaint.Beatrice Fox did not appear at the hearing.Bernstein testified that on Monday,August 22, Fox called him on the telephone and said: "I don't want to have anythingto do with the Union. I don't want to have any violence.My husband said it isnot safe.I don't want to work any more." Bernstein asked her to send hima letter to that effect and Fox did write him, saying: "I . . . hereby certify thatI have left my job on my own accord." The complaint concedes an adequate offerof reinstatement was made to Fox on September 27, and that at best the make-wholeprovision as to her must be cut off as of that date. She was illegally discharged,and Bernstein did not try to reassure her when she called him on Monday to tellhim of her fears of the moment. At best, I believe her conversation with the owner,even including her hastily written note, reveals a frightened lady, unaccustomed tostrike action and union difficulties.Her note-I left my job-indicates as much adesire to disassociate herself from possible violence,as it might show a clear aban- THE ROLLASH CORPORATION479-donment ofany remedial benefit she is entitled to under established Board policyto correct improper conduct by employers. She had just been subjected to the mostdirect coercion an employer can bring to bear upon employees. In the circumstance,I am not satisfied, absent her personal testimony, she waived the right to reinstate-ment.Backpay as to her shall be computed from August 22 to September 27, 1960.Maria Rodriguez, the sixth woman discharged, also did not appearas a witness.She was fully reinstated on November 10. The Respondent sent her also a registeredletter as it did other women on about Septembmer 29, inviting her return.Bernsteinadmitted that in the case of Rodriguez the letter returned marked "unclaimed." Shenevertheless presented herself on October 10, in response to the invitation, butBernsteinrefused to put her to work because she was "late"in responding to hisletter.From his own recollection of the conversation with Rodriquez when she returned,it appears the employee had found work elsewhere and that it took the Union sometime to locate her.As it is clear the Respondent's letter of recall never reachedRodriquez (apparently she had changed residence or there had been an error inaddressing the letter),I see no reasonto deviate from the usual backpay formulain her case. She must be made whole for loss of earnings between August 22 andNovember 10, 1960.The Respondent recalled Elsie Raider, the part-time production employee who hadjoined the strike and had been refused reinstatement illegally on October 4, bysending her a telegram on November 9, 1960; she returned to work the next day.Bernstein told her she would have to work full time in the factory, because the officework she had normally done before was being performed by Miss Levine, who washired to replace her.Levine was still employed in the dual capacity at the timeof the hearing, and Raider since her reinstatement in November has done only pro-duction work and was never restored to her part-time office duties.On December12, 1960, Bernstein reduced her rate of pay from $1.62 to $1.42 per hour.He toldher this was because she was no longer performing office work. It would appear,therefore, that the measure of Raider's backpay claim in consequence of the illegaldiscrimination against her,must include a make-whole provision for the periodOctober 4 to November 10, while she was unlawfully in discharge status, and a20-cent per hour differential between the amount she was paid as an office-operatorand the reduced amount Bernstein imposed on her in consequence of her not doingoffice work anymore.While cross-examining Raider, Bernstein elicited from her a sole conversation shehad with him after her reinstatement.The purport of this testimony, accordingto the Respondent, is to establish that there came a time, after her return to the plant,when Raider chose to relinquish any right to reinstatement to her part-time officejob, and that her voluntary choice explained and justified Bernstein's 20-cent perhour reduction in her pay.Raider said she one day told Bernstein, in the office,"I am notgoing to claim for the office job." She said Bernstein did not ask her whyshe felt that way, and that she did notexplain.At the hearing Raider explainedwhat caused her to speak thusly to the owner. "I was very annoyed one day withall the smirksand smiles,and in fact, one of your relatives [Bernstein's]stoppedme andtold me how-what a good job it was and how pleased you were with theother girl.and I got very annoyed, and I said to May, Mrs. Strizik, that I don'twant the job in the office. She went back and told you, and then I was calledin.impulsively I said I didn't want the office job . . . I didn't want them tothink that I was hitting the machine all day and pining to go back in the office."Raideralso testified: "I didn't want to work in the factory."I do not deem the foregoing testimony sufficient to justifyBernstein'sreductionof her hourly rate on December 12 by 20 cents.At best her premium pay for officework at $1 per day came to 12acentsper hour, and not 20 cents.Even at herformer rate, she was entitled, when the Respondent finally reinstated her on No-vember 10, to her old job, including the apparently more desirable office work duties.Bernsteinnever offered this to her, a clear violation of his statutory obligation whenshe abandoned the unfair labor practice strike. She appears to have voiced her re-sentment of carpingridiculeto Bernstein's relatives who teased her at work,and notto the Employer directly, and she never said anything at all toBernsteinuntil hecalled her into the office to inquire of her. I believeher explanationthat her feelingat the moment was an impulsivereaction to the tauntsof the boss'relatives, for shestill saidshe did not like workingin thefactory.I do not believe her statement madeon that oneoccasion evinced"a final resolve" not to accept her old job back were itoffered to her.i° I find therefore that Raider was not reinstated to her previous em-lUR K.Baking Corp.,120 NLRB 772, 777. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment, and that the December 1960 reduction in her pay was a continuing dis-crimination against her.Accordingly,as to Raider.1 shall recommend that the Re-spondent offer to her full and correct reinstatement and make her whole.I shall recommend that the Respondent be ordered to make all of the above-namedemployees whole for any loss of earningstheymay have suffered because of thediscrimination against them,by payment of a sum of money equal to the amounttheynormally would have earned as wages from the date of their discrimination tothe dateof theirreinstatement,less their net earnings during said period,with back-pay computed on a quarterly basis in the manner establishedby theBoard inF.W. Woolworth Company,90 NLRB289.Iwill also recommendthat the Re-spondent make available to the Board,upon request, payroll and other records tofacilitate the determination of the amounts due under this remedy.In view of the nature of the unfair labor practices committed,the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shalltherefore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section7 of the Act.Upon the basis of the foregoing findings of fact,and uponthe entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.District 65, Retail,Wholesale and Department Store Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.The Rollash Corporation is an employer within themeaningof Section 2(2)of the Act.3.All employees of the Respondent employed at its plant, excluding the book-keeper, the father, brother, and father-in-law of the president, and all supervisors asdefined in the Act, constitute, and have at all times material to this proceeding con-stituted, a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.District 65, Retail,Wholesale and Department Store Union, AFL-CIO, was onJuly 27, 1960, and at all times since has been, the exclusive representative of allthe employees in the aforesaid appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By discharging or otherwise discriminating against its employees, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.6.By refusing to bargain collectively with the Union as the exclusive repre-sentative of the employees in the aforesaid appropriate unit, as found above, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act.7.By the foregoing conduct and by prohibiting its employees from discussingunion activities on their own time on company premises, the Respondent has inter-fered with, restrained, and coerced employees in the rights guaranteed in Section 7of the Act, and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Rubin Brown,an Individual,d/b/a Ace Wholesale ElectricalSupply Co.; Brown Wholesale Electric Co.; Excel ElectricalSupply Co.;Courtesy Wholesale Electric Co.andHyman RamBrown Employees AssociationandHymanRam.CasesNos.21-CA-.37!,7 and 21-CB-1419.September 29, 1961DECISION AND ORDEROn January 12, 1961, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above-entitled proceeding, finding that133 NLRB No. 55.